[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On October 8, 1999, the defendant was defaulted for failure to plead. On March 27, 2000, the court held an evidentiary hearing to determine damages. CT Page 3655
Under practice Book § 17-34, at such a hearing in damages the defendant is prohibited from contesting the allegations of the complaint except for these relating to the amount of damages. The complaint alleges that the defendant wrongfully struck the plaintiff on the left side of his face. The court finds that this battery resulted in the fracturing of the plaintiff's orbital bone of the left eye, the left maxillary sinus bone wall, and his left cheek bone. The blow also resulted in blockages of the left maxillary and sphenoid sinuses.
The plaintiff received emergency room treatment the day of the attack at Day Kimball Hospital. He underwent surgery on May 23, 1997 to repair the injuries and two metal plates were installed to promote healing of the fractures. On October 9, 1997, another operation was needed to remove one of the plates. Future surgery will be necessary to remove the other plate. Numerous office visits also were reasonably necessary to attempt to restore the plaintiff to his previous condition of health.
The plaintiff suffered pain from the punch to his face and continues to endure blurred vision, sinus blockages, and migraine headaches resulting from the injury. Additional pain and inconvenience will accompany future surgery.
The plaintiff has lost 120 hours of wages, at $26 per hour, as a result of the battery.
At oral argument, the plaintiff abandoned any claim for punitive damages.
Consequently, the court awards the plaintiff the following damages:
1. Economic damages:
a. Lost wages of $26 per hour times 120 hours, equals:  $3,120
b. Past medical bills exceeding insurance                4,000
    c. Future medical bills for surgery to remove plate based on cost of other plate                            600
Total economic damages:                                   $7,720 CT Page 3656
2. Noneconomic damages:                                  $15,000
Total damages:                                           $22,720
Judgment may enter for plaintiff in the amount of $22,720.
Sferrazza, J.